14/2019 MON Case
            16147    2:19-cv-00276-WB
                       FAX            Document 80 Filed 10/18/19 Page 1 of 26                             i003/02




                               IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

       KATHERINE CROCKETTt

                              Plaintiff;                 NO. 2:19-cv-00276-WB
                      v.                                 HON. WENDY BEETLESTONE
       LUITPOLD PHARMA, INC., et al.,
                              Defendants.
                                                            '~---··-····--·-------·-·--·---~
       MELANIE ATKINSON,

                              Plaintiff,                   NO. 2:19-cv-00277-WB
                      'V.
                                                          HON. WENDY BEETLESTONEFI                LED
       LUITPOLD PHARMA, INC., et al.,                                                        OCT 18 2019

      _ _ _ _ _ _ _ne_t<_cn_d_an_ts_.-----1---·..-··--·---------....... __
       FLORA TURKOSKI,
                                                                                        By~:.r~l~~rk
                              Plainti~                     NO. 2:19-cv~00981-WB
                      v.                                   HON. WENDY BEETLESTONE
       LUITPOLD PHARMA. INC., et al,
                              Defendants.
      ----------------1---------·-··-~------··---------···
       JENNIFER KRUEGER,
                              Plaintiff,                   NO. 2: l 9-cv-00984-WB
                      V.
                                                           HON. WENDY BEETLESTONE
       LUITPOLD PHARMA, INC., et al.,
                             , Defendants.


                                    STIPULATED PROTECTIVE ORDER

                It appearing that discovery in the above-captioned Actions (the "Actions") is likely to
       involve the disclosure of certain documents, things, and information that may contain trade secrets,




       120927291.1
4/20lg KON Case
           16:48 2:19-cv-00276-WB
                   FAX            Document 80 Filed 10/18/19 Page 2 of 26




      commercially sensitive data, confidential research, protected personal information, and other

      information that may be subject to federal, state, or foreign data protection laws, or other privacy

     regulations and obligations (collectively "Protected Information"), and as the Parties to these

     Actions desire to establish A mechanism to protect information produced by the Parties and non-

     parties fro:rn improper disclosure, it is ORDERED as follows:

               I.    The Parties, Plaintiffs, American Regent, Inc., LuitpoJd, Inc., and Daiichi Sankyo,

     Inc., by and through their counsel, stipulate and agree lhat this Stipulated Protective shall govern

     all bard copy and electronic materials designated as protected, and the information contained

     therein, produced or disclosed by any Party to this proceeding (the "Designating Party") to any

     other Party (the ''Receiving Party"). This Stipulated Protective Order is binding upon all Parties at

     the time it is entered including their respective corporate parents, subsidiaries, and affiliates and
                                                                                                  1
     their respective attorneys, principals, experts, conmltants, representatives, d1rectors, officcrs,

     employees, and others as set forth in this Order.

     Detlnttio,m pd Design•tlOJl!

               2.    Any Party to this Order shall have the right to designate as ''Confidential" and

     subject to this Order any information, document, or thing, or portion of any document or thing

      which the producing party bi,lieves in good faith to be entitled to protection under the Federal Rule

     of Civil Procedure 26(c)(1)(G) or that is confidential pursuant to apphcable state, federal, or

     foreign law. Any Party or non-party that produces or discloses any Confidential material,

     including without limitation any information, document, thing, interrogatory answer, admission,

     pleading, or testimony, may mark the same with the foregoing legend: "CONFIDENTIAL -

     SUBJECT TO PROTECTIVE ORDER."

               3.    The term "Attorneys Eyes Only" shall refer to any information, document; or thing,




                                                         2
     1209272!>1.1
lG/2019 MON Case
            16:48      PAX
                     2:19-cv-00276-WB Document 80 Filed 10/18/19 Page 3 of 26

 ••


       or portion of any document or thing       tliaf e~Itlti.liis highly sensitive business information the
       disclosure of which could result in significant business harm or competitive disadvantage to the

       Designating Party. Subject to this Order, any Corporate Defendant shall have the right to designate

       as "Attorneys' Eyes Only'' any information, document, or thing, or portion of any document or

       thing as defined above. Any Corporate Defendant to this Order, who produces or discloses any

       Attorneys' Eyes Only materia~ including without limitation any information, document, thing,

       interrogatory answer, admission, pleading, or testimony, may mark the same with the foregoing

       legend: "'ATTORNEYS' EYES ONLY - SUBJECT TO PROTECTIVE ORDER" (hereinafter
       11
        Attomeys' Eyes Only'1,

                4.     The tenn "Data Protection Information'' or "DP Information" shall refer to any

       information that a Party reasonably behoves to be subject to federal, state or foreign data protection

       laws or other privacy obligations. DP Information constitutes highly sensitive materials requiring

       special protection. Examples of such data protection laws include, but are not lim1ted to, The

       Gramm-Leach-Billey Act, 15 U.S.C. § 6801 et seq. (financial information); The Health Insurance

       Portability and Accountability Act and the regulations thereunder, 45 CPR Part 160 and Subparts

       A and E of Part 164 (medical infonnation); General Data Protection Regulation ("GDPR")

       (Regulation (EU) 2016/679); Directive 95/46/EC of the European Parliament and of the Council

       of 24 October 1995 on the Protection of Individuals with Regard to the Processing of Personal

       Data and on the Free Movement of Such Data., 1995 0.J. (L281/31) (E.U. personal information);

       Switzerland Federal Act on Data Protection of June 19, 1992 {DPA) and its ordinances, i.e., the

       Ordinance to the Federal Act on Data Protection (DPO) and the Oniinance on Data Protection

       Certification (ODPC) (Swiss personal information); and Japan's Act on Protection of Personal

       Information ("APPi'') and Personal Information Protection Commission supplementary rules and




                                                         3
       120927291.l
       L~/~UL~   KON Case
                     16:49      PAX
                               2:19-cv-00276-WB Document 80 Filed 10/18/19 Page 4 of 26



....
                 regulations. Any Party that produces information in these Actions that contains data subject to

                 Federal, State or foreign data protection laws has the right to designate those documents (whether

                 paper or electronic) as DP Information. Any Party to this Order, who produces or discloses any

                 DP Information material, including without limitation any information, document, thing,

                 interrogatory answer, admission, pleading, or testimony, may mark the same with the foregoing

                 legend: "DATA PROTECTION INFORMATION - SUBJECT TO PROTECTIVE ORDER''

                 (hereinafter "Data Protection Information").

                          5.    The tenn "Protected Information" means, collectively, information designated as

                 "Confidential," "Attorney Eyes Only," and/or ''Data Protection Information." As used in all

                 following paragraphs, the phrase Protected Information includes Confidential, Attorneys' Eyes

                 Only, and Data Protection Information designations.

                          6.    Protected Information shall apply to all information, documents, and things within

                 the scope of discovery in these Actions that are designated as containing or comprising Protected

                 Information as defined herein, including, documents and things responsive to requests for

                 production of documents and things, interrogatories, or requests for admission; information

                 produced by other persons that the producing or Designating Party is under an obligation to

                 maintain in confidence; testimony adduced at hearings or depositions upon oral examination or

                 upon written questions.

                          7.    Information that might otherwise qualify as Protected Information under this

                 Protective Order that 1s (1) in the public domain or (2) which is known by a Party prior to the

                 designation by a Designating Party from a source (other than the Designating Party) that is

                 rightfully in possession of such information on a non-confidential or 11on"protected basis; or (3) is

                 provided by a source (other than the Designatmg Party) that is rightfully in possession of such




                                                                  4
                 120927291 I
       ,~~t~UL~ KON 16:49   FAX
                     Case 2:19-cv-00276-WB Document 80 Filed 10/18/19 Page 5 of 26



....

               information on a non-confidential or       nat1~protected   basis, provided that notice is given to the

               Designating Party prior to the Receiving Party treating the information as de-designated and the

               Designating Party has an opportunity to object, shall not be deemed or considered to be Protected

               Information under this Protective Order

               Disseminatfog and Use of Protected lnformatfon
                        8.        No items or information, including but not limited to summaries of items or

               information designated as Protected Information shall be produced or disseminated orally, or by

               any other means, except as permitted by this Stipulated Protective Order.

                        9.        Any designation of Protected Information under U1is Stipulated Protective Order

               shall not be construed as an admission or an agreement by any Party that any document, material

               or information, or any portion thereof, constitutes competent, material, relevant, or admissible

               evidence in this case.

                        10.       All Protected Information shalJ be used by the Receiving Party solely for purposes

               of the prosecution or defense of these Actions, and shall not be used by the Receiving Party for

               any business, commercial, competitive, personal or other purpose unless such information is ma.de

               part of the official Court record or de-designated as ''Protected Information' through Court Order

               or by consent of the Designating Party, and shall not be disclosed by the Receiving Party to anyone

               other than those set forth in Paragraphs 11 and 12, unless and until the restrictions herein are

               removed either by written agreement of counsel for the Parties, or by Order of the Court.

                        11.       Protected Information may be disclosed only to the following individuals under the

               following conditions:

                             a.   Material produced and designated as Data Protected Information may be disclosed

                                  only to:

                                      i. Outside counsel (herein defined as any attomey at the Parties' outside: firms


                                                                   5
               120921291.J
,~~,~UL~ KON 16:49   FAX
               Case 2:19-cv-00276-WB Document 80 Filed 10/18/19 Page 6 of 26

  •


                            in these Actions);

                        ii. Outside experts, consultants, contract attorneys, investigators, and

                            contractors retained for the purpose of organizing, filing, coding,

                            converting, storing, analyzing, organizing, or retrieving data or designing

                            database programs that are retained by outside counsel for purposes of this

                            Actions, provided they have signed a non-disclosure agreement in the form

                            attached hereto as Exhibit A. A copy of each executed acknowledgement

                            shall be maintained for each Plaintiff's consultants or experts by Counsel

                            for Plaintdfs and for Defendants' consultants or experts by Counsel for

                            Defendants during the course of the litigation. At the conclusion of the

                            litigation, counsel for Receiving Party shall confirm in writing with counsel

                            for the Designating Party that it will have any documents designated as

                            Protected Infonnation that were provided to consultants or experts returned

                            to counsel for the Reccivmg Party or destroyed, so long as the receiving

                            party certifies in writing the destruction has occurred.

                        iii. Secretarial, paralegaL clerical, duplicating and data processing personnel of

                            the foregoing;

                        iv. Disclosure may be made to trial witnesses and deponents if such person or

                            persons execute the Acknowledgement that is attached as Exhibit A. In the

                            case of DP Information protected by Swiss privacy law, only if: it is

                            reasonably necessary to the prop~r adjudjcation of these Actions and if such

                            person or persons execute the Acknowledgement that is attached as Exhibit

                             A;



                                                       6
         1209.27291 I
     Case 2:19-cv-00276-WB Document 80 Filed 10/18/19 Page 7 of 26




                       v. Judges, the jury, court reporters, court personnel, and videographers present

                          at tria~ hearings, arguments, depositions and any other judicial proceedings

                          held jn this litigation in accordance with Paragraphs 19 and 24;

                      vi. Vendors retained by or for the Parties to assist in preparing for pretrial

                          discovery; trial and/or hearings including, but not limited to, litigation

                          support personnel, jury consultants, individuals to prepare demonstrative

                          and audiovisual aids for use in the courtroom or in depositions or mock jury

                          sessions1 as well as their staff, stenographic, and clorical employees whose

                          duties and responsibilities require access to such materials;

                     vii. Persons shown on the face of the document to have authored or received it

                          or who arc the subject of th,; DP Information if such person or persons

                          execute the Acknowledgement that is attached as Exhibit A;

                     viii. Other persons who may be designated by written consent of the Producing

                          Party or pursuant to Court order, but only for purposes of this litigation and

                          for no other purpose; and

                      ix. The Parties. In tho case of Parties that are corporations or other business

                          entities, ''Party'' shall mean current and former employees of the Corporate

                          Defendants who are required to participate in decisions with reference to

                          this lawsuit, and the Corporate befendants' respectjve insurers, as

                          applicable. With respect to former employees. each shall be required to

                          execute the Acknowledgement that 1s attached as Exhibit A.

              The Party disclosing materials designated as Data Protected Information shall keep a

              record of the individuals to whom such materials are disclosed in conformance with




                                                      7
Jl092729I I
4/2019 KON Case
           16150          YAX                                                                                   lj!!Ol0/02
                         2:19-cv-00276-WB Document 80 Filed 10/18/19 Page 8 of 26




                    Paragraph ll(a)(ii), supra.

                    b.    As to the Corporate Defendants only, material produced and designated as

                          Attorneys' Eyes Only may be disclosed only to outside counsel for the Corporate

                          Defendants and to such other persons as counsel for the Designating Party agrees

                          in advance or as Ordered by the Cowt. If disclosure proceeds by agreement or by

                          Order of the court the person to whom the material 1s produced to must have signed

                           a non-disclosure agreement in the form attached hereto as Exhibit A.

                    c.    As to Plaintiff&, material produced and designated as Attorneys' Eyes Only may be

                          disclosed, except as otherwise prohibited by Paragraph 12, to the following:

                               i. Outside counsel (herein defined as any attorney at the Parties' outside firlllS

                                  in these Actions;

                              ii. Outside experts, consultants. contract attorneys, investigators, and

                                  contractors retained for the purpose of organizing, filing, coding,

                                  converting, storing, analyzing, organizing, or retrieving data or designing

                                  database progratt'IS that are retained by outside counsel for purposes of this

                                  action, provided they have signed a non-disclosure agreement in the form

                                  attached hereto as Exhibit A. A copy of each executed acknowledgement

                                  shall be maintained for each Plaintifrs consultants or experts by Counsel

                                  for Plaintiffs and for Defendants' consultants or experts by Counsel for

                                  Defendants during the course of the litigation. At the conclusion of the

                                  litigation, counsel for Receiving Party shall confirm m writing with counsel

                                  for the Designatmg Party that it will have any documents designated as

                                  Protected Information that were provided to consultants or experts returned




                                                             8
      120927291.1
4/2019 MON 16150
           Case      FAX
                    2:19-cv-00276-WB Document 80 Filed 10/18/19 Page 9 of 26                             ~011/02




                            to counsel for the Receiving Party or destroyed, so long as the receiving

                            party certifies in writing the destruction has occurred.

                       iii. Secretarial, paralegal, clerical, duplicating and data processing personnel of

                            the foregoing;

                        iv. Disclosure may be made to trial witnesses or deponents provided examining

                            counsel has a good faith belief that is reasonably necessary to the proper

                            adjudication of tho litigation or an examination and if such person or

                            persons execute the Acknowledgement that is attached as Exhibit A;

                        v. Judges, the jury, court reporters, court personnel, and videographers present

                            at trial, hearings, arguments, depositions and any other judicial proceedings

                            held in this litigation in accordance with Paragraphs 19 and 24;

                        vi. Persons or, for a Rule 30(bX6) deposition, entities shown on the face of the

                            document to have authored or received the Attorney's Eyes Only

                            Information;

                       vii. Persons or entities who arc tho subject of that Information, and who are not

                            the author or recipient, if such person, persons, or Rule 30(b)(6) designees,

                            or employees ofsuch ent1t1es execute the Acknowledgement that is attached

                            as Exhibit A unless a current employee of a Defendant;

                       viii. Other persons who may be designated by written consent of the Producing

                            Party or pursuant to Court order, but only for purposes of this litigation and

                            for no other purpose;

                        ix. Vendors retained by or for the Parties to assist in preparing for pretrial

                            discovery, trial and/or hearings including, but not limited to, litigation




                                                       9
      120927291,1
L~/~Ul~   MONCase
              161512:19-cv-00276-WB
                     FAX                           Document 80 Filed 10/18/19 Page 10 of 26




                                     support personnel, jury consultants, individuals to prepare demonstrative

                                     and audiovisual aids for use in the courtroom or in deposjtions or mock jury

                                     sessions, as well as their sta~ stenographic. and clerical employees whose

                                     duties and responsibilities require access to such materials; and

                                 x. Plaintiffs.
                         d.   Except as otherwise noted above, material designated as Confidential may be

                              disclosed to:

                                  i Outside counsel (herein defined as any attorney at the Parties' outside frrms

                                     in these Actions), in-house counsel for Defondants, and all employees of

                                     such counsel who have responsibility for assisting in the preparation and

                                     trial of this action or any appeal herein;

                                 ii. Outside experts, consultants, contract attorneys, investigators, and

                                     contractors retained for the purpose of organizing, filing, coding,

                                      converting, storing, analyzing, organizing, or retrieving data or designing

                                     database programs that are retained by outside counsel for purposes of this

                                      action, provided they have signed a non-disclosure agreement in the form

                                      attached hereto as Exhibit A. A copy of each executed acknowledgement

                                      shall be maintained for each Plaintiff's consultants or experts by Counsel

                                      for Plaintiffs and for Defendants' consultants or experts by Counsel for

                                      Defendants during the course of the litigation. At the conclusion of the

                                      litigation, counsel for Receiving Party shall confrrm in writing with counsel

                                      for the Designating Party that   1t   will have any documents designated as

                                      Protected Information that were provided to consultants or experts returned




                                                                10
          12092729 I.I
4/2019 KONCase
           16:512:19-cv-00276-WB
                  PAX                      Document 80 Filed 10/18/19 Page 11 of 26

 ,•




                           to counsel for the Receiving Party;

                      iii. Secretarial, paralegal, clenca~ duplicating and data processing vendors and

                           personnel and independent contractors of the foregoing;

                      1v. Vendors retained by or for the Parties to assist in preparing for pretrial

                           discovery, trial and/or hearings focluding, but not limited to, court reporters,

                           litigation support personne~ jury consultants, individuals to prepare

                           demonstrative and audiovisual aids for use in the courtroom or in

                           depositions or mock jury sessions, as well as their staff, stenographic, aild

                          clel'ical employees whose duties and responsibilities require access to such

                           materials;

                       v. Disclosure may be made to trial witnesses or deponents if such person or

                           persons execute the Acknowledgement that is attached as Exhibit A;

                      vi. Judges, the jury, court reporters, court personne~ and videographers present

                           at trial, hearings, argiimcnts, depm;itions and any other judicial proceedings

                           held in this litigation in accordance with Paragraphs 19 and 24;

                     vu. Persons or, for a Rule 30(b)(6) deposition, entities shown on the face of the

                           document to have authored or received the Confidential Material;

                     viii. Persons or entities that are the subject of that Material, and who are not the

                           author or recipient, if such person or persons or Rule 30(b)( 6) designees, or

                           employees of such entities execute the Acknowlcd&ement that is attached

                           as Exhibit A;

                      ix. Other persons who may be designated by written consent of the Producing

                           Party or pursuant to Court order, but only for purposes of this litiiation and




                                                     11
      12092721>1.1
4/2019 MON Case
           16! 51        FAX
                       2:19-cv-00276-WB Document 80 Filed 10/18/19 Page 12 of 26




                                for no other purpose; and

                            x. The Parties. In the case of Parties that are corporatmns or other business

                                entities, "Party" shall mean current and former employees of the Corporate

                                Defendants who are required to participate m these Actions, and the

                                Corporate Defendants' respective insurers, as applicable.

                 12.     In no event shall a Receiving Party make disclosure to consultants/exports who are

       employees, officers, or .iirectors of any competitors, ns defined in this paragraph below, of

       Defendants. In the event a Receiving Party wishes to make disclosure to any such

       consultant/expert, irrespective of whether they are retained as a consultant/expert for Plaintiffs, the

       parties shall meet and confer to determine a method to address such proposed disclosure. If, after

       meeting and conferring, the Parties are unable to agree on a method to address such proposed

       disclosure, either Pa11y may contact the Com:t for the scheauling of n telephone conference call for

       the Court to determine whetheJ and un4er what cjrcumstances such disclosure by the Receiving

       Party will be permitted. Prio1· to a determination by the Court on these issues, the

       Receiving Party may not disclose any PROTECTED INFORMATION to the proposed

      consultant/expert. A "competitor" shall be defined as any pharmaceutical manufacturer or other

      company that manufactures, markets, or has in development any type of intravenous iron

       replacement product.

                 13      All counsel shall keep all material or information designated as Protected

       Information which is received under this Stipulated l>rotective Order within its exclusive

       possession and control, except as provjded in Paragraphs 11 and 12, and shall take reasonable steps

       to   maintain such material ma secure manner.




                                                            12
       1209272\>l I
4/2019 KONCase
           161522:19-cv-00276-WB
                   PAX                     Document 80 Filed 10/18/19 Page 13 of 26                        l/l015/02~

.
'




               14.   Any person having access to material or information designated as a Protected

      Information under this Stipulated Protective Order, including consultants and experts, are

      permitted to make copies, extracts, summaries, or descriptions of the material or information or

      any portion thereof as reasonably necessary for the preparation and trial of this litigation. However,

      the designations of Protected Information remain with those copies, extracts, summaries or

      descriptions to the extent they reveal the underlying Protected Information.

               15.   If Protected Information in the possession of a Receiving Party is subpoenaed by

      any court, administrative or legislative body, or any other person or organization purporting to

      have authority to subpoena such data or information, the Party to whom the subpoena is directed

      shall not, to the extent permitted by applicable law, provide or otherwise disclose such documents

      or information without first waiting ten (IO) business days after notifying counsel for the

      Designatmg Party in wl'iting and receiving confirmation of receipt of (I) the information and

      documentation which is requested for production in the subpoena; (2) the date on which

      compliance with the subpoena is requested; (3) the location at which compliance with the subpoena

      is requested; (4) the identity of the Party serving the subpoena; and (5) the case name, jurisdiction

      and index, docket, complaint, charge, civil action or other identification number or other

      designation identifying the litigation, adnunistrative proceeding or other proceeding in which the

      subpoena has been issued.

               16.    With respect to any depositions that involve a disclosure of Protected Information

      of a Party to this action, all testimony provided at deposition shall be considered Protected

      Information for forty five (45) days following receipt of the final transcript at the conclusion of

      the witness testimony and the court reporter shall mark all pages of deposition testimony taken in

      this Action with the designation "PROTECTED INFORMATION -                        Subject to Further




                                                        13
      J20927291 I
4/2019 MON Case
           16:52 2:19-cv-00276-WB
                   PAX                      Document 80 Filed 10/18/19 Page 14 of 26                      1!1016/02~




      Confidentiality Review." Such Party shall have until forty-five (45) days after receipt of the final

      deposition transcript withm which to inform all other parties and the court reporter that portions

      of the transcript are to be designated as containing Protected Information, by page and line number,

      which period may be extended by agreement of the Parties, which agreement will not be

      unreasonably withheld. No such deposition transcript shall be disclosed to any individual other

      than the individuals described in Paragraphs 11 and 12 above and the deponent during these forty

      five (45) days, and no individual attending such a deposition shall disclose the contents of the

      deposition to any individual other than those described in Paragraphs 11 and 12 above during said

      forty five (45) days. Upon being mfonned that certain portions of a do_position are to be designated

      as containing Protected Information, all parties shall limit disclosure of designated portions of the

      transcript and related exhibits as required by this Order. Prior to the commencement ofdepositions

      m these Actions, the Parties shall meet and confer regarding the appropriate mechanics of

      designating Protected Materials in or associated with transcripts.

                17.   Nothing herein shall be deemed to restrict in any manner any Party's use ofits own

      documents or materials. Nothing herein shall affect the right of any Party to seek court intervention

      to prevent the improper disclosure of any documents or materials.

                18.   Except with respect to deposition transcripts, which are governed by Paragraph 16

      or as otherwise provided herein, the disclosure of Protected Information that should have been

      designated as such, regardless of whether the infonnation, document or thing was so designated at

      the time of disclosure, shall not be deemed a waiver in whole or in part of a Party's claim, either

      as to the specific information, document or thing disclosed or as to any other material or

      information concerning the same or related subject matter. Such disclosure may be rectified by

      notifying in writing counsel for all parties to whom the material was disclosed that the material




                                                       14
      1:20927291 I
      4/2019 MONCase
                 16:522:19-cv-00276-WB
                         FAX                         Document 80 Filed 10/18/19 Page 15 of 26                       l/l017/02~




...
            should have been designated Protected Information within thirty (30) days from the discovery of

            the discovery of the disclosure. Such notice shall constitute a designation of the information,

            document or thing as Protected Information under this Protective Order.

                      19.       Use of Protected Information in response to dispositive motions and at tria1 shall be

            determined by subsequent agreement of the parties or order of this Court.

            Right to Appropriately Withhold Qr Redact

                      20.       Redactions shall be govemed by the agreed upon Stipulated Order Governing

            Protocol for Discovery of Electronic Stored Information and Hard Copy Documents to be entered

            in connection with this Action.

                      21.       The Parties recognize that the productions of DP Infonnation subject to foreign

            statutes may require that the Parties meet and confer regarding whether additional safeguards may

            be warranted and the Parties agree to meet and confer should such issues arise.

            Disputes or Qbiectton1
                      22.       If counsel for a Party receiving documents or infonnation designated as

            Confidontia~ Attomey Eyes Only, or Data Protection Information hereunder objects to such

            designation of any or all of such items, the following procedure shall apply:

                           a.   Counsel for the objecting Party shall serve on the Designating Party a written

                                objection to such designation, which shall describe with particularity the documents

                                (by production or Bates number) or information in question and shall state the

                                grounds for objection Counsel for the Designating Party shall respond in writing

                                to such objection within 15 days, and shall state with particularity the grounds for

                                asserting that the document or information requires ''Protected Information" status,

                                and include case law, if any, in support. If the Designating Party does not de-



                                                                 15
            1209Z72!11 I
4/2019 KON Case
           16:53            FAX
                          2:19-cv-00276-WB Document 80 Filed 10/18/19 Page 16 of 26                                 li!JOlS/02~


.:




                            designate the challenged Protected Information at issue, counsel shall then confer

                            in good faith in an effort to resolve the dispute.

                     b.     If a dispute as to a Protected Information designation of a document or item of

                            information cannot be resolved by agreement, the Party chalienging the designation

                            shall present the dispute to the Court initially by letter, before filing a formal motion

                            for an order regarding the challenged designation. The document or information

                            that is the subject of the filing shall be treated as originally designated pending

                            resolution of the dispute.

                     c.     The Designating Party has the burden of demonstrating to the Court that the

                            documents or information in question meet the requirements under the Federal

                            Rules for designation as Protected Information.

                23.         The entry ofthis Protective Order does not prevent any Party from seeking a further

      order of this Court pursuant to Federal Rules of Civil Procedure and applicable Local Rules and

      shall not deprive any Party of its right to object to discovery by any other Party or on any otherwise

      permitted ground. The parties reserve their right to assert or argue that the regulations and/or laws

      referenced herein may oot apply. This Protective Order is being entered without prejudice to the

      right of any Party to move the Court for modification or for relief from any of its terms.

      Filing Undel" Seal

                24.         This Order pennits the pames to file Protected Information and any pleading,

      motion, or other paper filed with the Court containing or disclosing any such Protected

      Information, under seal.            The filing party shall not attach materials containing Protected

      Information to its filing that is made available to the public but shall instead use n slip sheet to

      designate by Bates number the materials containing Protected Information that would have been




                                                               16
       l20927291.1
4/2019 KON Case
           16i53 2:19-cv-00276-WB
                   PAX                         Document 80 Filed 10/18/19 Page 17 of 26                    ~OU/028~


,·




      attached. Protected Information and other papers filed under seal shall oo available to the Court,

      counsel of record, and to all other persons entitled to receive the Protected Information contained

      therein under the temis of this Order. Within fourteen (14) business days after the filing of the

      motion, pleading, or paper that referenced protected information, the filing party and Producing

      Party shall confer to determine whether they can agree upon non-confidential redacted or excerpted

      pages of materials containmg "PROTECTED INFORMATION" to attach to the fiHng in place of

      the Bates number designations or redacted materials. If the parties are unable to reach an

      agreement, then the Producing Party must file a motion to seal the materials containing

      "PROTECTED INFORMATION'' pursuant to the requirements for doing so as set forth in the

      Local Rules and within thirty (30) days of meeting and conferring. If the l>roducing Party waives

      confidentiality as to the materials at issue, the filing party may replace the Bates number

      designations or redacted materials with the full text of the documents at issue.

      Production of Privileged or Other Protected Documents

               25.     Clawback Procedures.

               a.      Pursuant to FED. R. CIV. P. 26(b)(5)(B) and FED. R. EVID. 502(d), tfinformation is

               produced in discovery that is later claimed to be protected by the attorney-client privilege,

               work-product doctrine, or other immunity (..Privileged Material"), the Party making the

               claim of privilege must notify any Party that received the information of the claim and the

               basis for it (''the Notice").

               b.      In the event that a Receiving Party discovers a document it reasonably believes to

               be privileged, the Receiving Party shall refrain from examining the document no more than

               necessary to dctennine how to proceed and shall promptly notify the Producing Party of

               such document by Bates number. Such notification shnll not waive the Receiving Party's




                                                        17
      120927291 I
4/2019 MONCase
           161542:19-cv-00276-WB
                   FAX                      Document 80 Filed 10/18/19 Page 18 of 26                      llJ020/028 ~




               right to subsequently contest any assertion of privilege or protection with respect to the

               identified discovery tna.terial. If the Party or non-party to which the disclosed Privileged

               Material belongs wishes to assert a claim of privileje or protection over the material, it

               shall, within ten (10) business days of notification by the Receiving Party, provide Notice

               to the Receiving Party as provided under Paragraph 25(a).

               26.    After receiving the Notice, a Receiving Party must, within ten (10) business days

      return or destroy the specified information and any copies it has; must not use or disclose the

      infonnation unless the Designating Party or the Court determines that the information is not

      Privileged; and must talce reasonable steps to retrieve the infonnation if the Party disclosed it

      before being notified.

               27.    Within 30 days ofdiscovering or being notified, the Designating Party shall provide

      a written response that provides the basis for the claim of privilege. The Designating Party must

      also retain a copy of the document until the resolution or termination of this Action.

               28.    This Order shall be interpreted to provide the maximum protection allowed by

      Federal Rule of Evidence 502(d) except as otherwise provided herein.

               29.    Except as otherwise provided herein, the production of Privileged Material,

      whether inadvertent or otherwise, shall not constitute a waiver of any privilege or protection in

      any Federal, State. or other proceeding. Instead, the Designating Party shall be entitled to assert

      such privilege or protection in this or any other Federal, State, or other proceeding, and the

      Privileged Material and its subject matter shall be treated as 1ftherc had been no such disclosure.

      Anyone challenging the protection may not assert as a ground for such motion the fact or

      circumstances of the production or reveal the protected contents of the Privileged Material prior

      to entry of an Order from this Court that such revelation is permitted.




                                                        18
      120927291.1
4/2019 MONCase
           16:542:19-cv-00276-WB
                   FAX                     Document 80 Filed 10/18/19 Page 19 of 26




                30.   Notwithstanding Paragraph 28 and 29, Federal Rule of Evidence 502(a) shall apply

      to these Actions.

                31.   Failure to Clawback (Non-Deposition). Notwithstanding the forcgoinj, the Parties

      agree that any document used by any Party in an expert report or court filing in this action (with

      the exception of a motion challenging a designation under Paragraph 33 of this Stipulated

      Protective Order), that a Producing Party does not claw back within twenty•onc (21) business days

      after its use shall not be eligible for clawback of that document under this Stipulated Protective

      Order, absent agreement of the Parties or as provided       1n   Paragraph 23. Such ineligibility for

      clawback of that document under this Stipulated Protective Order shaJl not result in subject matter

      waiver in those Actions or any other state or federal proceeding.

                32.   Failure to Clawback (Deposition): Paragraph 31 shaJI also apply to any document

      used in a deposition, so long as the nature of the privilege is reasonably apparent on tho face of the

      document. If the privilege is not reasonably apparent on the face of the document, the Producing

      Party wi11 have twenty-one (21) business days to clawback the document from the date on which

      either the privilege is learned or reasonably should have been learned, whichever is earlier. Such

      ineligibility for clawback of that document under this Stipulated Protective Order shall not result

      in subject matter waiver in this or any other state or federal proceeding.

                33.   Prior to filing a motion with the Court to challenge a claim of privilege or work-

      product, the Receiving Party shall notHy the Designating Party in writing of its intent to challenge

      any Privilege designation by identifying which document (by production or Bates number) it

      intends to challenge along with the legal basis (if any) for the challenge. The Receiving Party may

      not assert the mere fact of production (t.e., waiver) or refer to the contents of the document in a

      manner that reveals the purportedly privileged content in its challenge.            Counsel for the




                                                       19
      IZ09.l7291 I
4/2019 KONCase
           16:542:19-cv-00276-WB
                  FAX                      Document 80 Filed 10/18/19 Page 20 of 26                        ~" 2/ " • "1111111111111




      Designating Party shall respond in writing to such obJection within 30 days and shall state with

      particularity the growids for asserting that the document ot information is Privileged Information,

      and include case law, if any, in support.

               34.    If a dispute as to a Protected Infonnation designation of a document or item of

      information cannot be resolved by agreement, the Party challenging the designation shall present

      the dispute to the Court initially by letter, before filing a fonnal motion for an order regarding the

      challenged designation. The document or information that is the subject of the filing shall be

      treated as originally designated pending resolution of the dispute.

               35.    Nothing contained herein is intended to or shall serve to limit a Party's right to

      conduct a review of documents, Electronically Stored Information ("ESI'') or information

      (including metadata) for relevance, responsiveness and/or segregation of privileged and/or

      Protected Information before production and the existence of this Order cannot be used to compel

      a Party to produce documents without review.

      Third Parties

               37.    If a Party seeks discovery from a non-Party to this Action, the non-Party shall be

      provided with a copy of this Stipulated Protective Order by the Party seeking the discovery and

      the non-Party may invoke any and all terms of this Protective Order with respect to any Protected

      Information provided to the Parties. If any Protected Information is produced by a non-Party

      pursuant to this Order, such a non~Party shall be considered a "Designating Party" within the

      meaning of that term as it is used in the context of this Order, and all Parties to this Order should

      be treated as Receiving Parties. The Parties recognize that, during the course of this Action, a non-

      Party may produce Protected Information for which there exists an obligation of confidentiality.

      Such information may be designated as Protected Information by a Party, if any, to whom the non-




                                                        20
      120927291 I
4/2019 MON Case
           15:55 2:19-cv-00276-WB
                   FAX                      Document 80 Filed 10/18/19 Page 21 of 26                      1!1023/028   ~




      Party's obligation of confidentiality is owed, and the provisions of this Order shall apply to such

      discovery as if such discovery were being provided by a Party.

                38.   Nothing in this Proposed Stipulated Protective Order prohibits a Party from

      negotiating a separate protective order with any third Party.

      Sueyi'1abiHtv and Final Disposition
                39.   This Protective Order shall survive the termination of this action and shall remain

      in full force and effect unless modified by an Order of this Court or by the written stipulation of

      the parties filed with the Court. The Court retains the right to allow disclosure of any subject

      covered by this Stipulation or to modify this Stipulation at any time in the interest of justice.

                40.   Within forty five (45) days of the final conclusion of this litigation each Party or

      other individual subject to the terms hereof shall be under an obligation to assemble and return to

      the Designating Party or destroy all originals and unmarked copies of documents and things

      containing Protected Information, and to de.i:;troy, providing written confinnat10n of the same to

      the disclosing Party all copies of Protected Information that contain and/or constitute attorney work

      product as well as non-work product related excerpts, summaries and digests revealing Protected

      Information; provided, however, that counsel may retain complete copies of all transcripts and

      pleadings including any exhibits attached thereto for archival purposes, subject to the provisions

      of this Protective Order. To the extent a Party requests the return of Protected Information from

      the Court after the final conclusion of the litigatmn, including the exhaustion of all appeals

      therefrom and all related proceedings, the Party shall file a motion seeking such relief.




                                                        21
      l 20927291.1
4/20lg MON Case
           16155      PAX
                     2:19-cv-00276-WB Document 80 Filed 10/18/19 Page 22 of 26                 li!I024/028~




      STIPULATED TO and CONSENTED TO BY:


      Dated: October 1,, 2019    By:

                                            Michael Daly
                                            Gabriel C. Magee
                                            Pogust Millrood, LLC
                                            8 Tower Bridge, Suite 940
                                            161 Washington Street
                                            Conshohocken, PA 19428
                                            Attorney for Plaintiff
      Dated:           , 2019    By:
                                            Isl Randall L. Christian

                                            Randall L. Christian (PA Id No. 201942)
                                            290 I Via Fortuna Drive, Suite 500
                                            Austin, TX 78746
                                            Tel: (512) 874-3800
                                            Fax: (512) 874-3801
                                            randall.christian@bowmanandbrooke.com

                                            And

                                            Heather C. Giordanella (PA Id No. 82754)
                                            DRINKER BIDDLE & REATH LLP
                                            One Logan Square, Suite 2000
                                            Philadelphia, PA 19103
                                            Tel: (215) 988-2700
                                            Fax: (215) 988-2757
                                            hcathcr.giordanclla@dbr.com

                                            And

                                            Michael C. Zogby
                                            DRINKER BIDDLE & REATH LLP
                                            600 Campus Drive
                                            Florham Park, NJ 07932
                                            Tel: (973) 549-7209
                                            Fax: (973) 360-9831
                                            michael.zogby@dbr.com

                                            Attorneys for Defendant&· American Regent, Inc.,
                                            Daiichi Sankyo, Inc., and Daiichi Sankyo U.S.
                                            Holdings, Inc.



                                              22
      1209272.91.1
4/2019 MON 16:55   FAX
           Case 2:19-cv-00276-WB Document 80 Filed 10/18/19 Page 23 of 26       loll025/028~




                                                                                 Y'
                                                    1,                           l~

                                                ~   Jt. '· EMT'D OCT   fa . 2019 ,.
                                                    '                                  :,I
                                                                                      ,._,   .!t




  12092729(,1                          23
MON Case
    161 56 2:19-cv-00276-WB
             FAX                    Document 80 Filed 10/18/19 Page 24 of 26                   Iii O26 / 028 "1111111111111




KATHERINE CROCKETT,

                      Plaintiff,

               v.                                HON. WENDY BEETLESTONE
LUITPOLD PHARMA, INC., et al.,

                      Defendants
---------------1.,••--·----•·-.,------...,m---·--""'
MELANIE ATKINSON,

                      Plaintiff:                    NO. 2:19-cv-0277-WB
               v.                                   HON, WENDY BEETLESTONE
LUITPOLD PHARMA, INC., et al.,

                      Defendants.
-----------------1 __,,.,...-----------·---·------·---·---
FLORA TURKOSKI,
                      Plaintiff,                    NO. 2: l9-cv-00981-WB
               v.
                                                    HON. WENDY BEETLESTONE
LUlTPOLD PHARMA, INC., et al.,
                      Defendants.
--------------------···-·--·---------..-····-----------·--·--·
JENNIFER KRUEGER,
                      Plaintiff,                    NO. 2: 19-cv-00984-WB
               v.
LUITPOLD PHARMA, INC., et al.,
                                                                     .
                                                    HON. WENDY BEETLESTONE

                      Defendants.


                     ACKNOWLEDGEMENT AND AGREEMENT TO
                    BE BOUND BY PROTECTIVE ORDER (EXHIBIT A)

         I hereby attest to my understanding that Documents, Testimony or Information designated

as CONFIDENTIAL, ATTORNEY EYES ONLY, or DATA PROTECTION INFORMATION,

collectively referred to as "Protected Information" are prov1dod to me subject to the Protective




                                               24
120927291.1
KONCase
    1 6 I 5 62:19-cv-00276-WB
                FAX                  Document 80 Filed 10/18/19 Page 25 of 26                       llJ O2 7 / 0 2 8   "1111111111111




Order dated _ _ _ _ _ _ _ _ __, 2019 (the "Order"), in the above-captioned litigation

("Litigation"); that I have been given a copy of and have read the Order; and, that I agree to be

bound by its terms. I also understand that my execution of this Non-Disclosure Agreement,

indicating my agreement to be bound by the Order, is a prerequisite to my review of any

infonnallon or documents designated as CONFIDENTIAL, ATTORNEY EYES ONLY, or DATA

PROTECTION INFORMATION pursuant to the Order.

         I further agree that I shall not disclose to others, except in accord with the Order, any

Protected Information, in any form whatsoever, and that such Protected Information may be used

only for the purposes authorized by the Order.

         I further agree to return all copies of any Protected Information or any document or thing

containing Protected Information I have received to counsel who provided them to me, or to

destroy such materials, upon completion of the purpose for which they were provided and no later

than the conclusion of this Litigation.

         I further agree and attest to my understanding that my obligation to honor the

confidentiality of such Protected Information will continue even after this Litigation concludes.

         I further agree and attest to my understanding that, if I fail to abide by the terms of the

Order, I may be subject to sanctions, including contempt of court, for such failure. I agree to be

subject to the jurisdiction of the United States District Court for the Eastern District of

Pennsylvania, for the purposes ofany proceedmgs relating to enforcement of the Order. I further

agree to be bound by and to comply with the tenns of the Order as soon as I sign this Agreement,

regardless of whether the Order has been entered by the Court.

Date:

By (sign): - - - - - - - - - - - - -




                                                 25
120927291.1
    MON 16156    PAX
         Case 2:19-cv-00276-WB Document 80 Filed 10/18/19 Page 26 of 26   IIJ O2 SI O28   '11111111111111




    Name (print): - - - - - - ~ - - - -




1%0927291.1
                                     26
